DETAILED ACTION

This action is in response to Applicants’ amendment received on December 14, 2021.
Claims 1-4, 6-18 and 20 are pending in the application. Claims 5 and 19 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 7, 2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US PG Pub No. 2016/0201989), hereinafter “Martinez”, in view of Prociw et al. (US PG Pub No. 2012/0304662), hereinafter “Prociw”.
Regarding claim 1, Martinez discloses a cooling system for a gas turbine engine, comprising: an outer engine case structure (Fig. 7 (608)); an inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)) disposed radially inward of the outer engine case structure (608), the inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)) and the outer engine case structure (608) defining a bypass duct (Fig. 1 (40)); a heat exchanger (Fig. 7 (106)) disposed between the outer engine case structure (608) and the inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)); a supply conduit (Fig. 7 (604 & 502)) disposed radially outward of the outer engine case structure (608), the supply conduit (604 & 502) extending circumferentially about the outer engine case structure (608), the supply conduit (604 & 502) fluidly coupled to the heat exchanger (106); a return conduit (Fig. 7 (604 & 504)) disposed radially outward of the outer engine case structure (608) and axially adjacent to the supply conduit (Fig. 7 (604 & 502)), the return conduit (604 & 504) extending circumferentially about the outer engine case structure (608), the return conduit (604 & 504) fluidly coupled to the heat exchanger (Fig. 7 (106)).

However, Prociw discloses an insulation (Prociw (Fig. 2 (30))) configured to enclose conduits (Prociw (Fig. 2 (34a))), the insulation (Prociw (Fig. 2 (30))) defining a plenum, the conduits (Prociw (Fig. 2 (34a))) are disposed within the plenum.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Martinez by incorporating the teachings of Prociw in order to allow the flow of additional fluid in contact with the outer surface of the conduits.
Regarding claim 2, the modified invention of Martinez discloses the cooling system of claim 1, wherein the supply conduit (Fig. 7 (604 & 502)) comprises a first annular tube, and wherein the return conduit (Fig. 7 (604 & 504)) comprises a second annular tube.
Regarding claim 4, the modified invention of Martinez discloses the cooling system of claim 1, wherein the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)) are integral to the outer engine case structure (Fig. 7 (608)).
Regarding claim 6, the modified invention of Martinez discloses the cooling system of claim 1, wherein the outer engine case structure (Fig. 7 (608)), the supply conduit (Fig. 7 (604 & 502)), and the return conduit (Fig. 7 (604 & 504)) are a monolithic component.
Regarding claim 7, the modified invention of Martinez discloses the cooling system of claim 1, wherein the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)) are radially adjacent to the outer engine case structure (Fig. 7 (608)).
Regarding claim 8, the modified invention of Martinez discloses a cooling system for use in a gas turbine engine, comprising: an outer engine case structure (Fig. 7 (608)); 
Regarding claim 9, the modified invention of Martinez discloses the cooling system of claim 8, wherein the axial wall (Fig. 7 (on the side of elements 606)) comprises a cavity (Fig. 7 (openings in the vicinity of elements 606)) disposed between a first axial surface in the supply conduit (Fig. 7 (604 & 502)) and a second axial surface in the return conduit (Fig. 7 (604 & 504)).
Regarding claim 10, the modified invention of Martinez discloses the cooling system of claim 8, wherein the supply conduit (Fig. 7 (604 & 502)), the return conduit (Fig. 
Regarding claim 11, the modified invention of Martinez discloses the cooling system of claim 8, wherein the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)) each have a substantially rectangular cross-sectional shape (Fig. 7).
Regarding claim 12, the modified invention of Martinez discloses the cooling system of claim 8, further comprising insulation (Fig. 7 (604)) configured to enclose the supply conduit (Fig. 7 (604 & 502)), the return conduit (Fig. 7 (604 & 504)), and the axial wall (Fig. 7 (on the side of elements 606)).
Regarding claim 14, the modified invention of Martinez discloses the cooling system of claim 8, wherein the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)) are annular in shape.
Regarding claim 15, the modified invention of Martinez discloses a gas turbine engine, comprising: an outer engine case structure (Fig. 7 (608)); an inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)) disposed radially inward of the outer engine case structure (608), the inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)) and the outer engine case structure (608) defining a bypass duct (Fig. 1 (40)); a heat exchanger (Fig. 7 (106)) disposed between the outer engine case structure (Fig. 7 (608)) and the inner engine case structure (Fig. 1 (in the vicinity of the lower part of element 40)); a supply conduit (Fig. 7 (604 & 502)) extending circumferentially about the outer engine case structure (Fig. 7 (608)), the supply conduit (Fig. 7 (604 & 502)) fluidly coupled to the heat exchanger (Fig. 7 (106)); a return conduit (Fig. 7 (604 & 504)) disposed axially adjacent to the supply conduit (Fig. 7 (604 & 502)), 
Regarding claim 16, the modified invention of Martinez discloses the gas turbine engine of claim 15, further comprising an axial wall (Fig. 7 (on the side of elements 606)) disposed between the supply conduit (Fig. 7 (604 & 502)) and the return conduit (Fig. 7 (604 & 504)).
Regarding claim 17, the modified invention of Martinez discloses the gas turbine engine of claim 16, wherein the axial wall (Fig. 7 (on the side of elements 606)) comprises a cavity (Fig. 7 (openings in the vicinity of elements 606)) disposed between a first axial surface in the supply conduit (Fig. 7 (604 & 502)) and a second axial surface in the return conduit (Fig. 7 (604 & 504)).
Regarding claim 18, the modified invention of Martinez discloses the gas turbine engine of claim 15, wherein the supply conduit (Fig. 7 (604 & 502)), the return conduit (Fig. 7 (604 & 504)), and the outer engine case structure (Fig. 7 (608)) are a monolithic component.

Claims 3, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez, in view of Prociw as applied to claims  2, 8 and 15 above, and further in view of Wong (US PG Pub No. 2013/0276476), hereinafter “Wong”.

The modified invention of Martinez fails to disclose a first plurality of heat fins and a second plurality of heat fins, wherein the first plurality of heat fins extend from a first radially inner surface of the supply conduit, and wherein the second plurality of heat fins extend from a second radially inner surface of the return conduit.
However, Wong discloses a plurality of heat fins (Wong (Fig. 37 (52’))) that extend from a radially inner surface of a conduit (Wong (Fig. 37 (51’))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Martinez by incorporating the teachings of Wong in order to dissipate heat.
Regarding claim 13, the modified invention of Martinez discloses the cooling system of claim 8.
The modified invention of Martinez fails to disclose a first plurality of heat fins extending from radially outward from a first radially inner surface of the supply conduit, and a second plurality of heat fins extending radially outward from a second radially inner surface of the return conduit.
However, Wong discloses a plurality of heat fins (Wong (Fig. 37 (52’))) that extend from a radially inner surface of a conduit (Wong (Fig. 37 (51’))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Martinez by incorporating the teachings of Wong in order to dissipate heat.

The modified invention of Martinez fails to disclose a first plurality of heat fins extending from radially outward from a first radially inner surface of the supply conduit, and a second plurality of heat fins extending radially outward from a second radially inner surface of the return conduit.
However, Wong discloses a plurality of heat fins (Wong (Fig. 37 (52’))) that extend from a radially inner surface of a conduit (Wong (Fig. 37 (51’))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Martinez by incorporating the teachings of Wong in order to dissipate heat.

Response to Arguments
Applicants’ remarks filed on December 14, 2021 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
With regard to the Drawings Objection, Applicants pointed where in the Drawings the “first annular tube, second annular tube, first radially inner surface and second radially inner surface” are located. Therefore, the Drawings Objection is withdrawn.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747